EXHIBIT F
From:                    AmieChale@adr.org
To:                      kbm@hfmlegal.com; ajs@klamannlaw.com; RTADAMS@shb.com; Young, Spencer E; Clayton, Lewis R; rshearer@shb.com; Muscat, Shawn;
                         bcarr@wagblaw.com; Recher, Jeffrey J; Tieman, Matthew W; Hershman, Sara E; ASONGER@shb.com; jelkins@shb.com; scott.hecht@stinson.com;
                         jbk@kbg-law.com; mcargnel@shb.com; dvanthournout@shb.com; bwhite@wagblaw.com; cmp@hfmlegal.com; ted@kapkewillerth.com;
                         jms@hfmlegal.com; Kaye, Joshua D; cbidwell@shb.com; kingebretsen@shb.com; jklamann@klamannlaw.com; mike@kapkewillerth.com; jzager@shb.com;
                         chris.leopold@stinson.com; klemon@shb.com
Cc:                      dgf@dfreedman.net
Subject:                 Alice Wright v. DST Systems, Inc. - Case 01-19-0001-9073
Date:                    Wednesday, December 2, 2020 7:15:34 PM
Attachments:             image2f4a38.PNG
                         AAA Case Closed.pdf
                         Wright v DST Systems - Final Award.pdf
                         Wright v DST Systems - Ruling on Fee Application.pdf


Hello,

Please review the attached correspondence regarding the above-referenced case.

Feel free to contact me with any questions, comments or concerns you have related to this matter.

Thank you.



               AAA Amie Chale
               Manager of ADR Services
               American Arbitration Association

               T: 559 490 1874 F: 855 433 3046 E: AmieChale@adr.org
               45 E River Park Place West, Suite 308, Fresno, CA 93720
               adr.org  | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review, use, disclosure,
distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error, please notify me immediately by
reply email and destroy all copies of the transmittal. Thank you.
EXHIBIT F-1
                                                                                      Western Case Management Center
                                                                                                         Patrick Tatum
                                                                                                        Vice President
                                                                                            45 E River Park Place West
                                                                                                              Suite 308
                                                                                                     Fresno, CA 93720
                                                                                             Telephone: (877)528-0880
                                                                                                   Fax: (855)433-3046



December 2, 2020

VIA EMAIL ONLY

John M. Klamann, Esq.
The Klamann Law Firm
4435 Main Street, Suite 150
Kansas City, MO 64111

Jeffrey J. Recher, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064

Case Number: 01-19-0001-9073

Alice Wright
-vs-
DST Systems, Inc.

Dear Parties:

By direction of the Arbitrator we herewith transmit to you the duly executed Award in the above matter. This
serves as a reminder that there is to be no direct communication with the Arbitrator. All communication shall be
directed to the American Arbitration Association (the AAA).

Note that the financial reconciliation reflects costs as they were incurred during the course of the proceeding. Any
apportionment of these costs by the arbitrator, per section 39 of the rules, will be addressed in the award and will
be stated as one party’s obligation to reimburse the other party for costs incurred. Any outstanding balances the
parties may have with the AAA for the costs incurred during the arbitration proceedings remain due and payable
to the AAA even after the final award is issued, and regardless of the arbitrator’s apportionment of these costs
between the parties in the award.

Pursuant to the AAA’s current policy, in the normal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed 18 months after the date of this letter.

You will receive a survey within the next few weeks. Please take a moment to complete it as we value your
opinion and any feedback you may have.
We appreciate the opportunity to assist you in resolving your dispute. As always, please do not hesitate to contact
me if you have any questions.

Sincerely,

/s/

Will Coon on behalf of
Amie Chale
Manager of ADR Services
Direct Dial: (559)490-1874
Email: AmieChale@adr.org
Fax: (855)433-3046

Enclosure

cc:   Kenneth B. McClain, Esq.
      Chelsea M. Pierce
      Scott Hecht, Esq.
      Josh D. Kaye
      Shawn Muscat
      Cecilia Bidwell
      Andrew Schermerhorn, Esq.
      Jonathan Soper
      Lewis R. Clayton, Esq.
      Michael S. Cargnel, Esq.
      Rick Shearer, Esq.
      Kathleen Lemon
      Darin J. Van Thournout
      Jeffrey E. Elkins
      William Carr, Esq.
      Spencer Young
      Sara E. Hershman
      Matthew W. Tieman, Esq.
      Ann Songer
      Ted Kapke, Esq.
      Christopher J. Leopold, Esq.
      Mike Fleming, Esq.
      Joshua B. Katz
      Bryan T. White, Esq.
      Robert T. Adams
      S. Kirk Ingebretsen, Esq.
      Jason Zager
      David G. Freedman, Esq.
EXHIBIT F-2
EXHIBIT F-3
                        AMERICAN ARBITRATION ASSOCIATION



 ALICE WRIGHT,                                        CASE NO. 01-19-0001-9073

                Claimant,                             RULING ON CLAIMANT’S
                                                      APPLICATION FOR ATTORNEY’S
 v.                                                   FEES AND COSTS

 DST SYSTEMS, INC.,

                Respondent.



       Claimant has applied for an award of attorney’s fees and costs. Respondent has opposed

the application. I have read and considered the submissions. Having determined that claimant is

the prevailing party, I make the following ruling on claimant’s application.

       Claimant and respondent commenced this arbitration by filing a joint submission on May

20, 2019. The submission included a statement of various claims for breach of duties imposed

by the Employee Retirement Income Security Act of 1974. The evidentiary hearing of

claimant’s case and six others were conducted concurrently over five days. The parties

presented extensive documentary evidence, testimony by percipient and expert witnesses, and

post hearing briefs.

       I have issued a damage award in favor of claimant based on my finding that respondent

breached its duties to act prudently, to ensure appropriate diversification of the assets of the

profit-sharing plan, and to monitor the investment manager of the assets. Claimant presented

clear and convincing proof of her claims. Thus, I find it appropriate to award attorney’s fees and

costs to claimant under 29 U.S.C. § 1132 (g)(1) which states “the court in its discretion may

allow a reasonable attorney’s fee and costs of action to either party.”




                                                  1
       According to the evidence submitted with her application, claimant retained her attorneys

on July 28, 2018. Her attorneys also represent 495 other participants in the DST 401(k) Profit

Sharing Plan who have asserted similar individual arbitration demands.

       Claimant seeks an award of attorney’s fees of $52,695.50 for the services specific to

claimant, $76,704.60 for a share of the services provided for the benefit all the claimants her

attorneys represent, $19,827.79 for out-of-pocket expenses, and $5,319.70 for costs. Respondent

asserts the fees are unreasonable and the maximum fee award should be 40% of the damages

awarded to claimant because that is what her fee agreement provides.

       Claimant’s application for $52,695.50 for the legal services specific to her is based on the

lodestar method. Respondent recognizes that the lodestar method is valid but asserts it is

inappropriate here because claimant entered a 40% contingency fee agreement with her attorneys

and an award using this formula is consistent with the percentage of the benefit method also

approved by courts in the Eighth Circuit. I disagree.

       Respondent’s primary argument for limiting fees to 40% of the award is that claimant’s

counsel argued for the percentage of the benefit approach in other arbitrations and court cases

involving respondent and it is the fee specified in her agreement with her attorneys. As

respondent recognizes in its opposition, both the percentage of the benefit approach and the

lodestar method are proper under the law and I do not find the basis for fee applications in other

cases to be relevant here. Respondent has not presented any facts or law demonstrating that fee

applications by other claimants constitute a waiver, estoppel, or other bar to prevent claimant or

her lawyers from seeking a fee based on the lodestar method and I decline to make such a

finding. Respondent also has not cited any authorities or persuasive reasons to support its

contention that the fee award must comport with claimant’s contingency fee agreement with her

                                                 2
lawyers. I find that a percentage of the benefit approach would yield an unreasonable and

inadequate fee due to the nature of the case and the work required to prosecute it.

       Claimant has provided a 7-page document that itemizes the legal services performed that

were specific to her case and affidavits supporting the hourly rates for the attorneys performing

the services. I find the description of services and time entries are adequate and the hourly rates

are reasonable. Therefore, using the lodestar method, I conclude that $52,695.50 is a reasonable

fee for the legal services specific to claimant’s case.

       In addition to the attorney time specific to claimant, claimant’s counsel state they spent a

total of 10,667.16 hours on work that benefitted all the arbitration claimants they represent,

which yields a lodestar of $7,670,460. Claimant seeks a fee award equal to 1% of this amount

based on her contention that she benefitted from this work.

       To support the lodestar calculation, claimant has provided a 192-page document that

itemizes the 10,667.16 hours. I have reviewed each billing entry in the document and find

numerous problems that prevent a finding that the lodestar and the 1% request are reasonable.

Among the problems are the following:


           x   The billing entries of many timekeepers describe services performed before

               claimant retained her attorneys in July 2018. Some of those entries are in 2016

               and 2017. Claimant has not shown or described how those services benefitted her

               case.

           x   The billing entries of many timekeepers describe services related to litigation or

               matters seemingly unrelated to claimant and which do not appear to have

               conferred a benefit related to her claims against respondent. Examples include


                                                  3
               but are not limited to entries about services that appear related to litigation with

               Ruane and the settlement with Ruane, conferences with other claimants. class

               certification motions, and other court proceedings. Claimant has not shown how

               the many entries like these reflect services that benefitted her case or would have

               been required on her case alone.

           x   There are scores of vague entries from which it is impossible to discern a direct

               benefit to claimant’s case. Some of many examples: “Research; review and

               research motions; telephone conference with team;” “Review case materials;

               telephone conferences; prepare distribution materials;” “Conduct case

               management.”

           x   There are scores of entries that appear duplicative or redundant and numerous

               entries with identical vague descriptions and amounts of time.

       These and other billing inadequacies make it impossible to evaluate how many of the

10,667.16 hours and associated charges were necessary and reasonable and the extent to which

they benefitted claimant’s case and to find 1% or any other percentage would be reasonable and

appropriate to award claimant.

       However, I believe it is logical to find that some of the services must have benefited

claimant’s case, for example work related to fact investigation and legal analysis, discovery,

document review, experts, hearing preparation and briefing. The evidence presented at the

evidentiary hearing bears this out because identical documents, witnesses and legal arguments

were presented in the concurrent hearings and apparently in earlier concurrent hearings of other

claimants. Fairness requires that this be recognized in the fee award. While I am unable to find

that a specific percentage of the group hours is a reasonable amount of time to award in this case,

                                                  4
